Citation Nr: 0404963	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  02-21 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002).

2.  Entitlement to payment of Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.

3.  Entitlement to accrued benefits.  



REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from January 1945 to July 1946, and from February 
1961 to September 1969. 

The regional office (RO) framed the issues on appeal as 
entitlement to Dependency and Compensation pursuant to 
38 U.S.C.A. § 1151, entitlement to accrued benefits, and 
eligibility to Dependent's Educational Assistance under 
38 U.S.C. chapter 35.  These were the only matters addressed 
in the sole Statement of the Case.  As the appellant's 
attorney has noted, additional matters have been raised or 
adjudicated, but none of these "issues" has been fully 
developed for appeal.  

It would appear that the March 3, 2000, letter from the 
veteran's attorney expressing disagreement with the rating 
decision of December 15, 1999, would have acted to preserve 
the matters addressed therein as pending issues at the time 
of the veteran's death and thus be relevant and material to 
the subsequently presented claim for accrued benefits.   See 
also the letter dated May 30, 2000, which raised the question 
of an earlier effective date for frostbite residuals and 
specifically requested that the letter be recognized as a 
notice of disagreement.  It would appear that this letter 
represented a claim during the veteran's lifetime which 
should have been a component of the accrued benefits claim 
submitted after his death.

At the hearing in May 2003, there was a discussion regarding 
the possibility of referral for an independent medical 
opinion.  The appellant's attorney stated that further 
development could possibly be accomplished by her if the 
appeal were remanded.  (Transcript at 17-18).   In light of 
statutory enactments and judicial decisions addressed below, 
a remand is the preferable procedure at this juncture.  

REMAND

During the pendency of the claims on appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which the Department of Veterans Affairs (VA)'s duty to 
notify and assist claimants applies, and how that duty is to 
be discharged.  See Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. § 5100-5103A, 5106-7 (West 2002)).

In a letter dated in May 2001, the RO informed the appellant 
of the evidence needed to substantiate a claim for service 
connection for the cause of death, and the relative 
obligations of the appellant and VA in developing the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter did not directly address any of the 
issues developed on appeal.   In addition, the appellant was 
never expressly informed of what evidence the VA would obtain 
and what evidence the appellant was required to present.  The 
appellant, for instance, was not told that she had the right 
to obtain private medical opinions.  In view of the 
complexity of the matters involved in this appeal and the 
inability of the Board to undertake VCAA development, such 
action is to be accomplished by the RO.

The issue of entitlement to payment of Dependents' 
Educational Assistance (DEA) benefits under Chapter 35, Title 
38, United States Code, will be held in abeyance pending the 
development and further adjudication of the claim for service 
connection for cause of death. 

Finally, with respect to the issues of entitlement to accrued 
benefits, although the veteran was furnished with an 
statement of the case in August 2002 as to the general issue 
of entitlement to accrued benefits, the basis for the denial 
of this issue was that there was no claim for benefits 
pending at the time of the veteran's death.  As indicated, 
this claim merits further procedural development.   

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  As part of that notification 
and development, the RO should consider 
whether additional medical opinions are 
necessary to resolve any matter(s) on 
appeal.     

2.    After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
appellant's claims should be 
readjudicated.  If any  benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



